1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
 2   Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
 3   also note that this electronic memorandum opinion may contain computer-generated errors or other
 4   deviations from the official paper version filed by the Court of Appeals and does not include the
 5   filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 NICK HERVOL,

 8          Plaintiff-Appellant,

 9 v.                                                                          NO. 31,309

10   RAYMOND COBOS, individually and as
11   Sheriff of Luna County, New Mexico, JOHN
12   SUTHERLAND, County Manager of Luna
13   County, New Mexico, and the BOARD OF
14   COMMISSIONERS of Luna County, New
15   Mexico,

16          Defendants-Appellees.


17 APPEAL FROM THE DISTRICT COURT OF LUNA COUNTY
18 Johns. C. Robinson, District Judge


19 Santiago E. Juarez
20 Albuquerque, NM

21 for Appellant

22 Law Office of Jonlyn M. Martinez, LLC
23 Jonlyn Martinez
24 Albuquerque, NM

25 for Appellees
2
 1                             MEMORANDUM OPINION

 2 BUSTAMANTE, Judge.

 3        Appellant Nick Hervol appeals the district court’s order denying his motion for

 4 reconsideration and motion to amend the complaint. This Court filed a notice of

 5 proposed summary disposition proposing to affirm the district court. Appellant filed

 6 a response in opposition to proposed summary affirmance, and Appellees filed a

 7 motion in support, which we have given due consideration. Unpersuaded by

 8 Appellant’s memorandum, we affirm the district court.

 9        We clarify that based on the timing of the district court’s grant of Appellees’

10 motion to dismiss on January 18, 2011 [RP 47], and Appellant’s filing of his motion

11 for reconsideration and motion to amend the complaint on January 27 and 28, 2011

12 [RP 50 & 58], respectively, the district court was only required to reconsider its order

13 granting dismissal based on the original complaint. Upon denial of the motion to

14 reconsider, the district court was not required to consider whether Appellant should

15 be permitted to amend his complaint, as principles of finality and preclusion had

16 terminated Appellant’s right to amend. See Moffat v. Branch, 2002-NMCA-067, ¶¶

17 22-25, 132 N.M. 412, 49 P.3d 673. To the extent that our notice of proposed

18 summary disposition suggested that this Court must apply an abuse of discretion

19 standard to denial of a motion to amend the complaint, where the district court has

20 already granted a motion to dismiss and denies a motion to reconsider dismissal, we

21 clarify that the abuse of discretion standard is not applicable.


                                              3
1       With the above clarification, we affirm the district court for the reasons stated

2 in our notice of proposed summary disposition.

3       IT IS SO ORDERED.


4
5                                        MICHAEL D. BUSTAMANTE, Judge

6 WE CONCUR:



7
8 LINDA M. VANZI, Judge



 9
10 J. MILES HANISEE, Judge




                                            4